
	
		IA
		111th CONGRESS
		2d Session
		H. J. RES. 93
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2010
			Mr. Chaffetz (for
			 himself and Mr. Jordan of Ohio)
			 introduced the following joint resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		JOINT RESOLUTION
		Disapproving of the action of the District
		  of Columbia Council in approving the Legalization of Marijuana for Medical
		  Treatment Amendment Act of 2010.
	
	
		That the Congress disapproves of the action
			 of the District of Columbia Council described as follows: The Legalization of
			 Marijuana for Medical Treatment Amendment Act of 2010 (D.C. Act 18–0429),
			 approved by the District of Columbia Council on May 21, 2010, and transmitted
			 to Congress pursuant to section 602(c) of the District of Columbia Home Rule
			 Act on June 8, 2010.
		
